Citation Nr: 1702946	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  13-08 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to August 10, 2012.  

2.  Entitlement to a rating in excess of 70 percent for PTSD from August 10, 2012.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 10, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to August 1984 in the United States Air Force. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia (Atlanta RO).  In October 2015, the Veteran cancelled her request for a Board hearing.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


REMAND

A remand is necessary to obtain outstanding VA treatment records.  During a November 2012 VA examination, the Veteran reported that she had been hospitalized the previous week for suicidal ideation; however, these records have not been associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See 38 C.F.R. § 3.159(c)(2) (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, a remand is required to obtain these outstanding records.  

In addition, the evidence reflects that the Veteran has received disability benefits from the Social Security Administration (SSA).  The RO received a cover letter from SSA in October 2011, which indicated that the Veteran's records were attached; however, these records have not been associated with the claims file.  Therefore, on remand, the records should be uploaded into VBMS, or, if they have not been received, they should be requested from SSA.  See 38 C.F.R. § 3.159(c)(2) (2016); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Board also notes that a VA examination was last conducted in conjunction with this claim in November 2012, over four years ago.  Thus, the Board finds that another VA examination to ascertain the current severity and manifestations of the Veteran's PTSD would assist in making a determination in this case.

Finally, in conjunction with the issue of TDIU, the Board finds that a Social and Industrial Survey and retrospective opinion is needed to ascertain the impact of the Veteran's service-connected PTSD on her ability to work prior to August 10, 2012.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain a copy of any decision(s) to grant or deny SSA benefits to the Veteran and the records upon which any decision was based and associate them with the claims file. 

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers, former employers, or other custodians, who may have medical records related to her PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records, including any records associated the Veteran's hospitalization referenced during her November 2012 VA examination.  

3.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  The ultimate purpose of the VA social and industrial survey is to assist the Board in ascertaining the impact of the Veteran's service-connected PTSD on her ability to work prior to August 10, 2012.   

For the period prior to August 10, 2012, the social worker is requested to:

(a) Describe the Veteran's employment history.

(b) Elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  

(c) Provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected PTSD on her daily activities, to include her employability, taking into consideration her level of education, any special training, and previous work experience, but not her age or any impairment caused by nonservice-connected disabilities.    

A written copy of the report should be associated with the claims folder.  

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




